Citation Nr: 0031766	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis, 
to include whether new and material evidence has been 
presented to reopen the claim.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from December 1951 to 
November 1953.  He served in the Korean War.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision, in which the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) Regional 
Office (RO) declined to reopen a claim for service connection 
for pulmonary tuberculosis.


FINDINGS OF FACT

1.  In a rating decision dated in November 1956, the RO 
denied a claim for service connection for pulmonary 
tuberculosis on the basis that evidence of record showed that 
such disease preexisted service, and was not aggravated 
therein.  The appellant failed to submit a timely appeal.

2.  In a decision dated in January 1961, the Board declined 
to reopen the claim for service connection for pulmonary 
tuberculosis.  

3.  In a decision dated in September 1994, the RO declined to 
reopen the claim for service connection for pulmonary 
tuberculosis.  The appellant filed a timely Notice of 
Disagreement (NOD), but he failed to file a timely 
Substantive Appeal.

4.  Additional evidence submitted since the RO's September 
1994 decision is not both new and material.



CONCLUSIONS OF LAW

1.  The RO's November 1956 rating decision, which denied 
service connection for pulmonary tuberculosis, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2000).

2.  The Board's January 1961 decision and the RO's September 
1994 decision, which declined to reopen the claim for service 
connection for pulmonary tuberculosis, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(b) 20.1100(a) (2000)

3.  The evidence received subsequent to the RO's September 
1994 decision, which declined to reopen the claim for service 
connection for pulmonary tuberculosis, is not both new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service 
connection for pulmonary tuberculosis.  Initially, the Board 
notes that the RO has reviewed this claim on the merits.  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (2000), and has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The 
claim for service connection was originally denied by RO 
decision dated in November 1956.  The appellant was notified 
of that decision later that month, but he failed to file a 
timely NOD.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1999) (an NOD must be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a)(2000).

In January 1961, the Board declined to reopen the claim for 
service connection for pulmonary tuberculosis.  That decision 
is final.  38 C.F.R. § 20.1100(a) (2000).  The RO declined to 
reopen the claim in decision dated in September 1994.  The 
appellant did file a timely NOD, but failed to file a timely 
substantive appeal following the RO's issuance of a Statement 
of the Case (SOC) in November 1994.  That decision is final.   
See 38 C.F.R. § 20.302(b) (2000) (a Substantive Appeal must 
be filed within 60 days from the date the agency of original 
jurisdiction mails the SOC, or within the remainder of the 
one year period from the date of mailing of notice of the 
result of the initial review or determination, whichever 
period ends later).  The RO next declined to reopen the claim 
in November 1996, and the appellant timely appealed this 
decision.  As such, the Board determines that the claim was 
last finally denied by RO decision dated in September 1994, 
and that the new and material standard must be applied to the 
adjudication of this case since that time.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet.App. 216, 
220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Active tuberculosis may be presumed to 
have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within 3 years from the separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2000).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet.App. 345, 348 (1998).

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992).  Evidence of activity on comparative study of x-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  However, a notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period.  38 C.F.R. § 3.371 
(2000).  A veteran shown to have had pulmonary tuberculosis 
will be held to have reached a condition of "complete arrest" 
when a diagnosis of inactive is made.  38 C.F.R. § 3.375 
(2000).

In general, a pre- existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000). ring service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  

In determining aggravation, due regard must be given to the 
places, types and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  38 C.F.R. § 3.306(b)(2) (2000).  The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy will establish aggravation of a disability.  Id.  
Lay testimony or other informal evidence of symptomatic 
manifestations during combat, whether temporary or otherwise, 
places the burden on the government to rebut by clear and 
convincing evidence that the disability did not undergo an 
increase in severity.  See Jensen v. Brown, 19 F.3d. 1413 
(1994).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R.  § 3.306(b) (2000).  
Temporary or intermittent flare- ups during non- combat 
service of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet.App. 292, 297 (1991).  Where, at the merits stage, the 
record establishes that a disease or injury did not undergo 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. 
§ 3.306(a), (b) does not apply.  Maxson v. West, 12 Vet.App. 
453, 459-60 (2000).

such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence  or 
aggravation.  38 U.S.C.A. §§ 5107(b) (West 1991).  To this 
end, VA shall resolve every reasonable doubt in favor of the 
veteran.  Id.  However, this relaxed evidentiary standard 
does not supplant the need for competent etiological opinion.  
See generally Wade v. West, 11 Vet.App. 302, 306 (1998) (a 
veteran who has successfully established in- service 
occurrence of an injury under 38 U.S.C.A. § 1154(b) must 
still submit sufficient evidence of a causal nexus between 
that in- service event and his/her current disability).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1994 decision, the RO declined to reopen the claim 
for service connection for pulmonary tuberculosis on the 
basis that the evidence of record showed that such disease 
preexisted service, and was not aggravated therein.  
Therefore, the issue currently before the Board is whether 
the additional evidence submitted by the appellant since the 
RO's decision in 1994 is both new and material in that tends 
to establish that pulmonary tuberculosis was incurred or 
aggravated during active service, or first manifested to a 
compensable degree within three years from separation from 
service.

Evidence that was of record at the time of the September 1994 
rating decision included the appellant's service medical 
records which were negative for pulmonary tuberculosis.  Also 
of record were his service personnel records that show that 
he served 11 months and 28 days with the 65th Infantry 
Regiment in Korea. 

The appellant filed his original claim for service connection 
for "spot on rt. Lung (possible Tuberculosis)" in August 
1956.  In support of his claim, he submitted a letter from 
the Temple University School of Medicine and Hospital which 
revealed his August 1956 presentation for complaint of 
hemoptysis, recent onset of back pain, abdominal pain, 
frequent night sweats, afternoon fevers and 30 pound weight 
loss in the past 11/2 years.  He was referred to the VA 
Hospital in Wilmington, Delaware for treatment.  These 
hospital records show an initial diagnosis of "tuberculosis 
- Reinfection type upper right lung field - Activity 
Questionable."  X- rays were interpreted as showing a 
minimal re- infection type tuberculosis infiltration in the 
right upper lung field.  It was reported as history that he 
had had weakness and fatigue of 4 months duration, loss of 10 
to 15 pounds in the last 4 months and loss  of 30 pounds over 
the last year and a half. 

In October 1956, the VA Chief Medical Officer was provided 
the appellant's service and post- service x- ray films for 
reading and interpretation.  His service x- ray films, dated 
on November 24, 1951 and November 27, 1953, were interpreted 
as follows:

"Both of these films show a few fibrous densities 
in the right 2nd anterior interspace, having the 
typical appearance of minimal fibroid tuberculosis 
of the reinfection type.  This minimal 
tuberculosis infiltration in the right upper lobe 
shows no change between the induction and 
separation studies.  The lung fields are otherwise 
clear on both of these examinations.  These 
lesions in the right upper lobe were therefore 
stable both on induction and separation."

The appellant's in- service and post- service x- ray films 
were compared as follows:

"We note that on the present study of 8/13/56, 
the infiltration in the right 2nd anterior 
interspace is more extensive than on the studies 
taken on separation and induction.  This latter 
finding indicates that there has been some 
breakdown and some activity in the interim between 
the study of 11/27/53 and the examination of 
8/13/56."

Based upon these interpretations, the VA Chief Medical 
Officer opined that pulmonary tuberculosis was shown on the 
induction film.  The type of lesion was identified as 
"Reinfection, fibroid, minimal, right upper lobe."  The 
Chief Medical Officer further opined that there was no 
advancement of lesion shown on subsequent service films. 

The appellant was discharged from the Wilmington VA Hospital 
in November 1956 with a diagnosis of "pulmonary 
tuberculosis, minimal, inactive, 0 months, Class IV."  He 
was treated at a VA Hospital in the Commonwealth of Puerto 
Rico in 1959- 1960, and was diagnosed with pulmonary 
tuberculosis, reinfection type.  Clinical records show 
treatment for pulmonary tuberculosis through 1969.  The 
remainder of the evidence, which includes VA clinical 
records, a 1991 VA examination report, clinical records from 
Dr. B. in the 1980's and other medical records, failed to 
address the onset and etiology of pulmonary tuberculosis.  

In assertions made in connection with the September 1994 
decision, the appellant had argued that his pulmonary 
tuberculosis first manifested itself within three years from 
his separation from service.  He recalled significant weight 
loss either during or proximate to service.  He referred to 
experiencing a "real winter" while he was stationed in 
Korea.  He denied any symptoms of pulmonary tuberculosis 
prior to entering service, and pointed out that his entrance 
and physical examination reports reflected negative chest x- 
ray examinations and normal clinical evaluations of his 
chest.

In connection with the current appeal, the appellant makes 
essentially the same assertions.  He again claims that his 
pulmonary tuberculosis was first manifested within three 
years following his active service.  He elaborates on the 
fact that he was exposed to subhuman conditions while in a 
combat environment in Korea.  In support of that assertion, 
he submitted a documentary entitled The 38th Parallel - 
Korean Conflict, which depicts the harsh combat and winter 
environment experienced by soldiers during the Korean War.  
He argues that the evidence of record fails to clearly 
establish that his pulmonary tuberculosis pre- existed 
service.  He also argues that the presumptive VA regulations, 
which allow service connection for active tuberculosis if 
manifest to a compensable disease within three years from 
discharge from service, should apply in his case regardless 
of whether or not his disease existed prior to service.  
Alternatively, he argues that he has presented medical 
opinion which indicates that his pulmonary tuberculosis was 
aggravated by his overseas service in Korea.  He also 
disputes the medical interpretations offered by VA doctors 
and radiologists.  

The non- duplicate medical evidence added to the claims 
folder includes a July 1997 letter from cardiologist K.L., 
M.D.  This letter includes a synopsis of the pertinent 
medical evidence of record as well as the appellant's 
descriptions of his combat environment.  According to Dr. L., 
the medical evidence provided "clear documentation" of the 
"reactivation of pulmonary tuberculosis" within three years 
following service.  Dr. L. further opined that the appellant 
had untreated pulmonary tuberculosis due to the absence of 
microbiologic documentation with clearly present symptoms and 
signs of active disease.  It was Dr. L.'s legal opinion that 
the appellant met the requirements for service connection for 
pulmonary tuberculosis under VA's presumptive regulations.

In August 1999, the appellant's claims folder was reviewed by 
a Rating Board Medical Consultant.  This review revealed that 
the appellant was reported as physically fit for military 
service, but that his radiological findings showed lesions 
that corresponded to re- infection type pulmonary 
tuberculosis with no advancement of lesions on subsequent 
films.  The medical consultant opined that the appellant 
manifested his primary tuberculous infection prior to his 
induction, and that there was no medical evidence to 
demonstrate worsening of the pre- existent residual lesions 
during military service.  It was noted that the discharge 
examination, dated in November 1953, was reported as 
unremarkable, specifically, for a disability or diagnosis of 
pulmonary tuberculosis.  It was further noted that the July 
24, 1997 medical statement from Dr. K.L. appeared to support 
the diagnosis of pulmonary tuberculosis, reinfection type in 
1956, but that the reference to the appellant's specific 
circumstances in Korea, such as exposure to sub- zero 
temperatures, unhealthy meals, unsanitary conditions and lack 
of proper personal hygiene, might have reflected a belief 
that such events contributed to the reactivation of pulmonary 
tuberculosis.  

The RO's medical consultant next reviewed medical principles 
regarding tuberculosis from the Harrison's Principles of 
Internal Medicine, 13th Edition, Chapter 30, p. 711.  
Reactivation tuberculosis was defined as a chronic wasting 
disease with constitutional symptoms, such as weight loss and 
fever, more prominent than respiratory system in cases 
involving pulmonary tuberculosis.  Reactivation type 
pulmonary tuberculosis varied from minimal infiltrates that 
produced no clinical illness and barely discernible on chest 
radiographs to massive involvement.  There were often long 
periods of stability and relative well- being, and the onset 
of pulmonary tuberculosis was usually insidious with illness 
not noted by the patient for some time.  It was incorrect to 
view the onset as one of slow progression as such disease 
usually reached its full extent within a few weeks.  About 
one- third of patients lived long lives with chronic illness 
interspersed with periods of relative well- being.  In the 
medical consultant's opinion, the evidence conclusively 
supported incurrence of primary pulmonary tuberculosis prior 
to military service with no worsening of the condition 
documented in service.  It was noted that the opinion 
expressed by Dr. L., which confirmed the diagnosis of 
reactivation of pulmonary tuberculosis in 1956, correlated 
well with the natural course of the disease as suggested by 
medical literature.  However, the medical consultant 
indicated that a Pneumology specialist may be needed to 
corroborate the analysis.

In September 1999, the appellant underwent VA pulmonary 
tuberculosis and microbacterial diseases examination with 
benefit of review of the claims folder.  His medical history 
revealed a diagnosis of pulmonary tuberculosis per 
radiological findings with an October 29, 1956 interpretation 
that no changes were shown on his induction and separation x- 
ray films.  His service medical records revealed no medical 
evidence of worsening of existent residual lesions by chest 
x- ray interpretation.  His discharge examination was 
unremarkable for pulmonary tuberculosis diagnosis.  

The first evidence of reactivation occurred in August 1956 at 
Temple University Hospital.  The appellant was subsequently 
admitted to the Wilmington VA Hospital at which time he 
reported a history of developing fever, hemoptysis, night 
sweat and weight loss.  He was discharged two months later 
with a diagnosis of pulmonary tuberculosis, minimal, status 
undetermined.  Pulmonary tuberculosis was next reported on a 
routine chest x- ray performed in 1958 with subsequent 
treatment at the Fernando Garcia Clinic.  He later received 
treatment at a local health center in Manati until 1969 
without subsequent history of pulmonary reactivation.  He 
claimed that he developed bronchial asthma secondary to non- 
treated pulmonary tuberculosis since approximately 1962.  His 
physical examination revealed a diagnosis of inactive 
pulmonary tuberculosis.  After review of his case and 
discussion with the San Juan Center Staff Pneumologist, an 
opinion was given that pulmonary tuberculosis did not 
aggravate during active military service nor during the first 
two years after his discharge.  It was further noted that Dr. 
L's July 24, 1997 statement supported the diagnosis of 
pulmonary tuberculosis re- infection in 1956.

In a letter dated in March 2000, Dr. L. reiterated his 
opinion that the appellant "reactivated" his pulmonary 
tuberculosis to a compensable degree within the three year 
time frame following service.  Dr. L. again provided his 
legal opinion that the presumption of service connection for 
pulmonary tuberculosis applied to the facts of the 
appellant's case.

Upon review of the evidence of record, the Board finds that 
the appellant's lay statements are largely cumulative of 
statements previously of record insofar as he has elaborated 
on the previously described harsh combat conditions he 
experienced in Korea.  This evidence, therefore, is not new.  
It is also not material because his opinion has no probative 
weight with respect to the etiology of his pulmonary 
tuberculosis.  His assertions that cold exposure in Korea 
resulted in the aggravation of his pulmonary tuberculosis, is 
similarly not material.  Lay assertions of causation hold no 
probative value with regard to the ultimate question of 
medical causation.  Wade v. West, 11 Vet.App. 302, 306 (1998) 
(a veteran who has successfully established in- service 
occurrence of an injury under 38 U.S.C.A. § 1154(b) must 
still submit sufficient evidence of a causal nexus between 
that in- service event and his/her current disability).  See 
also Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  To the extent that any of 
his other submitted statements are deemed "new," they are 
also not material to the question at hand.  Id.

With regard to the recently submitted non- duplicative 
medical evidence, the Board notes that such evidence is 
certainly "new" to the extent that it was not previously of 
record.  This evidence consists of opinions by an RO Medical 
Board Consultant and a VA pulmonary tuberculosis examiner, 
both of whom opine that the appellant manifested pulmonary 
tuberculosis prior to his entrance into service without any 
evidence of aggravation in service.  These opinions, as well 
as that of Dr. L, confirm that the appellant manifested re- 
infection type pulmonary tuberculosis after service in 1956.  
These opinions merely confirm the facts which formed the 
basis of the prior denials.  Namely, that the appellant had 
had pulmonary tuberculosis when he entered the service; that 
the pulmonary tuberculosis had not increased in severity in 
service; and that the pulmonary tuberculosis treated in 1956 
represented a reactivation (Dr. L.'s opinion relates only to 
this point).  These medical opinions provide no new facts 
that would form a basis for granting the claim on appeal.  
Therefore, the medical evidence submitted since the last 
prior final denial is not "new" in the legal sense because 
it is cumulative in nature.  38 C.F.R. § 3.156 (2000).  See 
Evans v. Brown, 9 Vet.App. 273, 283 (1996) ("new" evidence is 
evidence that is not "merely cumulative" of other evidence of 
record).

To summarize: the claim has previously been denied on the 
basis that pulmonary tuberculosis preexisted service, and was 
not aggravated therein.  As stated above, the additional 
medical opinions provide further support for this conclusion, 
and, in doing so, provide no support for the theories 
advanced by the appellant with respect to whether pulmonary 
tuberculosis was incurred in service, or aggravated in 
service, or first manifested to a compensable degree within 
three years from separation from service.  As such, this 
evidence is not material because it has no positive weight 
that arguably would provide a basis for an allowance.  The 
remainder of medical evidence, to include the medical 
treatise information and medical dictionary definitions, also 
offer no insight as to the onset and etiology of pulmonary 
tuberculosis in this case.  Additionally, the Board does not 
discern any statement by Dr. L., which specifically links the 
appellant's service in Korea to the pulmonary tuberculosis 
reinfection.  Therefore, the claim is not reopened and must 
be denied.  Smith, 12 Vet.App. 312 (1999).

In deciding this claim, the Board is cognizant of the 
argument proffered by the appellant and Dr. L. that the claim 
should be granted on the basis that pulmonary tuberculosis 
was shown to a compensable degree within three years from 
separation from service.  It has been claimed that VA's 
presumptive provisions for active pulmonary tuberculosis are 
applicable even if such disease existed prior to service, as 
long as such disease manifested itself to a compensable 
extent within the presumptive period.  However, this line of 
argument is specifically foreclosed by 38 C.F.R. § 3.371 
which specifically states that the presumptive provisions of 
38 C.F.R. § 3.307 for active pulmonary tuberculosis are 
inapplicable when the evidence shows re- infection type 
inactive tuberculosis upon enlistment.  Accordingly, this 
argument holds no merit.

Finally, the Board notes that VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence to 
substantiate his claim.  In this respect, the RO has 
attempted to obtain all medical records identified by the 
appellant as pertinent to his claim on appeal, and there do 
not appear to be any further relevant records which are both 
available and pertinent to the claim on appeal.  Furthermore, 
VA has obtained several opinions regarding the etiology of 
his pulmonary tuberculosis.  Furthermore, the appellant has 
been fully apprised by the RO of the Reasons and Bases for 
the denial of his claim as well as the types of evidence 
needed to support his claim.  As such, the Board is satisfied 
that the duty to assist the appellant with his attempt to 
reopen his claim has been satisfied.  See White v. Derwinski, 
1 Vet.App. 519, 520- 21 (1991) and Ivey v. Derwinski, 2 
Vet.App. 320, 323 (1992).


ORDER

The claim for service connection for pulmonary tuberculosis 
is not reopened.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


